Exhibit 10.21

 

FORM OF LOCK-UP AGREEMENT

 

This Lock-Up Agreement (the “AGREEMENT”) is made and entered into as of
                    , 2005, between Dickie Walker Marine, Inc., a Delaware
corporation (“PARENT”), and the undersigned shareholder (“HOLDER”) of
Intelligent Energy Holdings Plc, a company registered in England and Wales (the
“COMPANY”).

 

RECITALS

 

Pursuant to an Acquisition Agreement dated as of February 3, 2005 (the
“ACQUISITION AGREEMENT”) by and between Parent and the Company, it is proposed
that Parent shall make the Offer and the Option Offer within the meanings set
forth in the Acquisition Agreement. Concurrently with the execution and delivery
of the Acquisition Agreement and as a condition and inducement to Parent
entering into the Acquisition Agreement, Parent has required that Holder enter
into this Agreement. The Holder is the registered owner of (1) such number of
issued Ordinary Shares (the “SHARES”) and (2) such number of options to purchase
Ordinary Shares (the “OPTIONS”), each as is indicated beneath Holder’s signature
on the last page of this Agreement. Terms used herein and not defined herein
shall have the meaning set forth in the Acquisition Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1. AGREEMENT TO RETAIN SHARES.

 

(a) TRANSFER AND ENCUMBRANCE. Except as contemplated by the Acquisition
Agreement, and except as provided in Sections 1(b) and 2 below, during the
period beginning on the date hereof and ending on the earlier to occur of (i)
one hundred eighty (180) days following the Closing Date, and (ii) the
Expiration Date (as defined below), Holder agrees not to, directly or
indirectly, (x) transfer (except as may be specifically required by court
order), sell, exchange, tender, pledge, assign, contribute to the capital of any
entity, hypothecate or otherwise dispose of (including by merger, consolidation
or otherwise by operation of law) or encumber the Shares or any New Shares (as
defined below), including any shares of Parent Common Stock received in exchange
for such Shares pursuant to the Offer, enter into any short sale with respect to
the Shares or any New Shares, enter into or acquire an offsetting derivative
contract with respect to such Shares or any New Shares, enter into or acquire a
futures or forward contract to deliver such Shares or any New Shares or enter
into any other hedging or other derivative transaction that has the effect of
materially changing the economic benefits and risks of ownership of the Shares
or any New Shares, or to, directly or indirectly, make any offer or agreement
relating thereto, (y) grant any proxies or powers of attorney, deposit any of
such Shares or New Shares into a voting trust or enter into a voting agreement
with respect to any of such Shares or New Shares, or enter into any agreement or
arrangement providing for any of the actions described in this clause (y), or
(z) take any action that could reasonably be expected to have the effect of
preventing or disabling Holder from performing Holder’s obligations under this
Agreement, and Holder warrants that it has not agreed to carry out any of the
foregoing matters in relation to the Shares or any New Shares; provided, however
that, notwithstanding the provisions of this Section 1(a), the Holder may
provide an irrevocable undertaking or other form of support agreement to Parent
or Company in relation to the Offer and/or the Option Offer. As used herein, the
term “EXPIRATION DATE” shall mean the date of termination of the Acquisition
Agreement in accordance with the terms and provisions thereof.

 

(b) PERMITTED TRANSFERS. Section 1(a) shall not prohibit a transfer of Shares or
New Shares by Holder (i) if Holder is an individual (A) to any member of
Holder’s immediate family,

 



--------------------------------------------------------------------------------

or to a trust for the benefit of Holder or any member of Holder’s immediate
family, or (B) upon the death of Holder, or (ii) if Holder is a partnership or
limited liability company, to one or more partners or members of Holder or to an
affiliated Person under common control or common management with Holder;
provided, however, that any such transfer pursuant to either clause (i) or (ii)
of this Section 1(b) shall be permitted only if, as a precondition to such
transfer, the transferee agrees in writing to be bound by all of the terms of
this Agreement.

 

(c) NEW SHARES. Holder agrees that any shares of capital stock or interests in
shares or other securities of the Company or Parent, including any shares of
Parent Common Stock received in exchange for such Shares pursuant to the Offer,
that Holder purchases or with respect to which Holder otherwise acquires
registered or beneficial ownership after the date of this Agreement and prior to
the earlier to occur of (i) one hundred eighty (180) days following the Closing
Date and (ii) the Expiration Date (“NEW SHARES”) shall be subject to the terms
and conditions of this Agreement to the same extent as if they constituted
Shares.

 

2. AFFILIATE AGREEMENT.

 

(a) GENERAL. Holder has been advised that, as of the date hereof, Holder may be
deemed to be an “affiliate” of the Company, as the term “affiliate” is defined
for purposes of paragraphs (c) and (d) of Rule 145 of the rules and regulations
(the “RULES AND REGULATIONS”) of the SEC under the Securities Act. If Parent
acquires over 50% of the issued share capital of Company pursuant to the terms
of the Offer, Holder will receive Parent Common Stock in exchange for the Shares
or any New Shares. Notwithstanding anything to the contrary set forth in this
Section 2, the execution of this Agreement should not be considered an admission
on Holder’s part that Holder is an “affiliate” of Company, nor as a waiver of
any rights Holder may have to object to any claim that Holder is such an
affiliate on or after the date of this Agreement.

 

(b) HOLDER REPRESENTATIONS; RESTRICTIONS ON TRANSFER; LEGENDS. Holder
represents, warrants and covenants to Parent that in the event Holder receives
any Parent Common Stock upon consummation of the Offer:

 

(i) Holder shall not make any sale, transfer or other disposition of the Parent
Common Stock in violation of the Securities Act.

 

(ii) Holder has carefully read this Agreement and discussed the requirements of
this Agreement and other applicable limitations upon Holder’s ability to sell,
transfer or otherwise dispose of Parent Common Stock received in exchange for
the Shares, to the extent Holder has felt necessary, with Holder’s counsel.

 

(iii) Holder has been advised that the issuance of Parent Common Stock in
connection with the Offer will be registered on a registration statement on Form
S-4 promulgated under the Securities Act (the “REGISTRATION STATEMENT”) and the
resale of such Parent Common Stock may be subject to restrictions set forth in
Rule 145 under the Securities Act. Holder has been advised that, because Holder
may be deemed to be an “affiliate” of the Company, Holder may not sell, transfer
or otherwise dispose of the Parent Common Stock issued to Holder in the Offer,
unless (i) such sale, transfer or other disposition is made in conformity with
the limitations of Rule 145 promulgated by the SEC under the Securities Act,
(ii) such sale, transfer or other disposition has been registered under the
Securities Act or (iii) in the opinion of counsel reasonably acceptable to
Parent, such sale, transfer or other disposition is otherwise exempt from
registration under the Securities Act.

 

- 2 -



--------------------------------------------------------------------------------

(iv) Holder understands and agrees that stop transfer instructions will be given
to Parent’s transfer agent with respect to the Parent Common Stock issued to
Holder and that there will be placed on the certificates for the Parent Common
Stock issued to Holder, or any substitutions therefor, a legend stating in
substance: “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A
TRANSACTION TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, APPLIES. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY ONLY BE
TRANSFERRED IN ACCORDANCE WITH THE TERMS OF A LOCK-UP AGREEMENT DATED
                    , 2005 BETWEEN THE REGISTERED HOLDER HEREOF AND DICKIE
WALKER MARINE, INC., A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICES OF DICKIE WALKER MARINE, INC.” If a sale or transfer is made prior to
such legend being removed pursuant to Section 2(c) below, certificates with the
above legend will be substituted by delivery of certificates without such legend
upon delivery of a declaration to Parent (the “DECLARATION”), which Declaration
shall be reasonably satisfactory in form and substance to Parent, that the
requirements of Rule 145(d)(1) have been complied with.

 

(v) Holder understands and agrees that stop transfer instructions will be given
to Parent’s transfer agent with respect to the Parent Common Stock issued to
Holder and there will be placed on the certificates for the Parent Common Stock
issued to Holder, or any substitutions therefore, a legend stating in substance:
“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED UNTIL THE
DATE THAT IS 180 DAYS FOLLOWING THE FIRST CLOSING DATE (AS DEFINED IN THE
ACQUISITION AGREEMENT DATED FEBRUARY 3, 2005 BETWEEN DICKIE WALKER MARINE, INC.
AND INTELLIGENT ENERGY HOLDINGS PLC) IN ACCORDANCE WITH THE TERMS OF A LOCK-UP
AGREEMENT DATED                     , 2005 BETWEEN THE REGISTERED HOLDER HEREOF
AND DICKIE WALKER MARINE, INC., A COPY OF WHICH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICES OF DICKIE WALKER MARINE, INC.”

 

(c) PARENT REPRESENTATIONS.

 

(i) Parent hereby agrees that, unless previously sold pursuant to the applicable
requirements of Rule 145, it is understood and agreed that certificates with the
legend set forth in Section 2(b)(iv) above will be substituted by delivery of
certificates without such legend, and any stop transfer instructions then in
effect will be terminated, if (i) one year shall have elapsed from the date
Holder acquired the Parent Common Stock received in the Offer and the provisions
of Rule 145(d)(2) are then available to Holder, (ii) two years shall have
elapsed from the date Holder acquired the Parent Common Stock received in the
Offer and the provisions of Rule 145(d)(3) are then available to Holder, or
(iii) Parent has received either an opinion of counsel, which opinion and
counsel shall be reasonably satisfactory to Parent, or a “no action” letter
obtained by Holder from the staff of the SEC, to the effect that the
restrictions imposed by Rule 145 under the Securities Act no longer apply to
Holder. For as long as resale of any shares of Parent Common Stock owned by
Holder are subject to Rule 145, Parent will use its reasonable efforts to make
all filings of the nature specified in paragraph (c)(1) of Rule 144 under the
Securities Act. Upon receipt of a properly completed Declaration, Parent shall
use its reasonable efforts to instruct its transfer agent to deliver shares of
Parent Common Stock without the legend set forth in Section 2(b)(iv) above in
accordance with the terms of the transfer set forth in the Declaration as soon
as practicable following receipt of such Declaration.

 

(ii) Parent hereby agrees that it is understood and agreed that certificates
with the legend set forth in Section 2(b)(v) above will, to the extent required
to enable the shares represented by such certificate to be transferred by the
holder thereof, be substituted by delivery of certificates without such legend
upon the written request of the Holder if 180 days shall have elapsed from the
Closing Date. Upon receipt of any such written request, Parent shall use its
reasonable efforts to

 

- 3 -



--------------------------------------------------------------------------------

instruct its transfer agent to deliver shares of Parent Common Stock without the
legend set forth in Section 2(b)(v) above as soon as practicable following
receipt of such written request.

 

3. RESALE REGISTRATION RIGHTS.

 

(a) REGISTRABLE SHARES. For purposes of this Agreement, “REGISTRABLE SHARES”
shall mean the shares of Parent Common Stock issued to the Company shareholders
who have executed a Lock-Up Agreement (the “ORIGINAL HOLDER GROUP”), including
Holder, pursuant to the Offer.

 

(b) REQUIRED REGISTRATION. Parent shall use its commercially reasonable efforts
to (i) file a post-effective amendment to the Registration Statement on Form S-3
registering the resale of the Registrable Shares within 60 days following the
Closing Date (the “AMENDMENT”), so long as the holders of such Registrable
Shares shall provide the information necessary for inclusion therein in a timely
manner to enable Parent to file the Amendment within such period, (ii) to cause
such Amendment to be declared effective by the SEC as soon thereafter as
possible and in any event no later than one hundred eighty (180) days following
the Closing Date, (iii) to file such amendments or supplements as may be
necessary so that the prospectus contained in the Amendment will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and (iv) to effect all such
registrations, qualifications and compliances (including, without limitation,
obtaining appropriate qualifications under applicable state securities or “blue
sky” laws and compliance with any other applicable governmental requirements or
regulations) as Holder may reasonably request and that would permit or
facilitate the sale of all Holder’s Registrable Shares (provided, however, that
Parent shall not be required in connection therewith to qualify to do business
or to file a general consent to service of process in any such state or
jurisdiction), and in each case Parent will use its commercially reasonable
efforts to cause such Amendment and all other such registrations, qualifications
and compliances to be declared effective as promptly as practicable thereafter.
As soon as reasonably practicable after the Closing Date, Parent will provide to
each holder of Registrable Securities a questionnaire setting forth the
information that Parent will require from each such holder to include such
holder’s Registrable Shares in the Registration Statement. If Holder shall fail
to furnish such information to Parent within twenty (20) days following the date
on which such questionnaire shall be delivered to the Holders, Parent may
exclude Holder from the Registration Statement.

 

(c) EFFECTIVENESS; DELIVERY OF PROSPECTUS; SUSPENSION RIGHT.

 

(i) Parent will use its commercially reasonable efforts to maintain the
effectiveness of the Amendment and other applicable registrations,
qualifications and compliances until such time as fewer than 25% of the
Registrable Securities remain held by the Original Holder Group, calculated on
an aggregate basis (the “REGISTRATION EFFECTIVE PERIOD”). As soon as practicable
following the effectiveness of the Amendment, Parent will furnish to each holder
of Registrable Shares such number of copies of the prospectus contained in the
Amendment in conformity with the requirements of the Securities Act, and such
other documents as such holder may reasonably request in order to facilitate the
public sale or other disposition of such shares.

 

(ii) For any offer or sale of any of the Registrable Shares by a shareholder in
a transaction that is not exempt under the Securities Act, the shareholder, in
addition to complying with any other federal securities laws, will deliver a
copy of the final prospectus (or amendment of or supplement to such prospectus)
of Parent covering the Registrable Shares in the form furnished to the
shareholder by Parent to the purchaser of any of the Registrable Shares on or
before the settlement date for the purchase of such Registrable Shares.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Following the date on which the Amendment is first declared effective, the
holder of Registrable Shares will be permitted (subject in all cases to Section
4 below) to offer and sell Registrable Shares pursuant to the Amendment during
the Registration Effective Period in the manner described in the Amendment
provided that the Amendment remains effective and has not been suspended.

 

(iv) Notwithstanding any other provision of this Section 3 but subject to
Section 4, Parent shall have the right at any time to require that all holders
of Registrable Shares suspend further open market offers and sales of
Registrable Shares pursuant to the Amendment whenever, and for so long as, in
the reasonable judgment of Parent after consultation with counsel there is or
may be in existence material undisclosed information or events with respect to
Parent (the “SUSPENSION RIGHT”) ; provided, however, that Parent shall not be
entitled to invoke the Suspension Right unless such right or an equivalent
restriction has been imposed on, and is then applicable to, all of Parent’s
executive officers, directors and other holders of Parent Common Stock which are
registered for resale under the Securities Act. In the event Parent exercises
the Suspension Right, such suspension will continue for the period of time
reasonably necessary for disclosure (including any necessary filings with the
SEC) to occur at a time that is not detrimental to Parent and its shareholders
or until such time as the information or event is no longer material, each as
determined in good faith by Parent (it being understood that Parent will use all
reasonably commercial efforts to minimize the duration of the suspension
period). The termination of the Registration Effective Period will extend by one
(1) day for each day during which the holders of Registrable Shares suspend
further open market offers and sales of Registrable Shares pursuant to the
Parent’s exercise of the Suspension Right.

 

(d) EXPENSES. The costs and expenses to be borne by Parent for purposes of this
Section 3 shall include, without limitation, printing expenses (including a
reasonable number of prospectuses for circulation by the selling holders of
Registrable Shares, including the Holder (the “SELLING SHAREHOLDERS”)), legal
fees and disbursements of counsel for Parent, “blue sky” expenses, accounting
fees and filing fees, but shall not include underwriting commissions or similar
charges, or any legal fees and disbursements of counsel to the Selling
Shareholders.

 

(e) INDEMNIFICATION.

 

(i) To the extent permitted by law, Parent will indemnify and hold harmless each
holder of Registrable Shares, any underwriter (as defined in the Securities Act)
for such shareholder, its officers, directors, shareholders or partners and each
person, if any, who controls such shareholder or underwriter within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “VIOLATION”): (A) any untrue statement or alleged
untrue statement of a material fact contained in the Amendment, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (B) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (C) any violation or alleged violation by Parent of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law; and Parent will pay to each such shareholder (and its officers,
directors, shareholders or partners), underwriter or controlling person, any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
3(e)(i) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of Parent; nor shall Parent be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon (a) a Violation which occurs

 

- 5 -



--------------------------------------------------------------------------------

in reliance upon and in conformity with written information furnished expressly
for use in the Amendment by any such shareholder, or (b) a Violation that would
not have occurred if such shareholder had delivered to the purchaser the version
of the Prospectus most recently provided by Parent to the shareholder as of the
date of such sale.

 

(ii) To the extent permitted by law, each Selling Shareholder will indemnify and
hold harmless Parent, each of its directors, each of its officers who has signed
the Amendment, each person, if any, who controls Parent within the meaning of
the Securities Act, any underwriter, any other Selling Shareholder selling
securities pursuant to the Amendment and any controlling person of any such
underwriter or other shareholder, against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation (which includes
without limitation the failure of the shareholder to comply with the prospectus
delivery requirements under the Securities Act, and the failure of the
shareholder to deliver the most current prospectus provided by Parent prior to
such sale), in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Selling Shareholder expressly for use in the Amendment or such
Violation is caused by the shareholder’s failure to deliver to the purchaser of
the Selling Shareholder’s Registrable Shares a prospectus (or amendment or
supplement thereto) that had been made available to the shareholder by Parent;
and each such Selling Shareholder will pay any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 3(e)(ii) in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 3(e)(ii) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Selling Shareholder, which
consent shall not be unreasonably withheld. The aggregate indemnification
liability of each Selling Shareholder under this Section 3(e)(ii) shall not
exceed the net proceeds received by such Selling Shareholder in connection with
sale of shares pursuant to the Amendment.

 

(iii) Each person entitled to indemnification under this Section 3(e) (the
“INDEMNIFIED PARTY”) shall give notice to the party required to provide
indemnification (the “INDEMNIFYING PARTY”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim and any
litigation resulting therefrom, provided that counsel for the Indemnifying Party
who conducts the defense of such claim or any litigation resulting therefrom
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 3 unless the
Indemnifying Party is materially prejudiced thereby. No Indemnifying Party, in
the defense of any such claim or litigation, shall (except with the consent of
each Indemnified Party) consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

(iv) To the extent that the indemnification provided for in this Section 3(e) is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any loss, liability, claim, damage or expense referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such

 

- 6 -



--------------------------------------------------------------------------------

Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The aggregate contribution liability of each
Selling Shareholder under this Section 3(e)(iv) shall not exceed the net
proceeds received by such Selling Shareholder in connection with sale of shares
pursuant to the Amendment.

 

4. PROCEDURES FOR SALE OF SHARES UNDER REGISTRATION STATEMENT.

 

(a) NOTICE AND APPROVAL. If any shareholder shall propose to sell any
Registrable Shares pursuant to the Amendment, it shall notify Parent of its
intent to do so (including the proposed manner and timing of all sales) at least
three (3) full trading days prior to such sale, and the provision of such notice
to Parent shall conclusively be deemed to reestablish and reconfirm an agreement
by such Selling Shareholder to comply with the registration provisions set forth
in this Agreement. Unless otherwise specified in such notice, such notice shall
be deemed to constitute a representation that any information previously
supplied by such Selling Shareholder expressly for inclusion in the Amendment
(as the same may have been superseded by subsequent such information) is
accurate as of the date of such notice. Parent may delay the resale by such
Selling Shareholder of any Registrable Shares pursuant to the Amendment by
delivering to such Selling Shareholder a written notification that Parent’s
Suspension Right has been exercised and is then in effect (the “SUSPENSION
NOTICE”); provided, however, that the Suspension Notice must be delivered within
the three (3) trading-day period following receipt of such Selling Shareholder’s
notice of intent to sell Registrable Securities under the Amendment so long as
such notice included a working facsimile number for purposes of delivery of
Parent’s response. Upon receipt of the Suspension Notice, such Selling
Shareholder shall refrain from selling any Registrable Shares pursuant to the
Amendment in the open market until his, her or its receipt of a supplemented or
amended prospectus pursuant to Section 7(b) below or written notice from Parent
that the suspension period has ended and use of the prospectus previously
furnished to such Selling Shareholder may be resumed.

 

(b) COPIES OF PROSPECTUS. Subject to the provisions of this Section 4, when a
Selling Shareholder is entitled to sell and gives notice of its intent to sell
Registrable Shares pursuant to the Amendment, Parent shall, within two (2)
trading days following the request or, in the event that Parent’s Suspension
Right has been exercised and is then in effect, as soon as practicable following
the termination of the suspension period, furnish to such Selling Shareholder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Shares, such prospectus shall not as of the date
of delivery to the Selling Shareholder include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading or incomplete in the light of the
circumstances then existing.

 

5. WAIVER OF RIGHTS OF FIRST REFUSAL.

 

(a) Holder irrevocably undertakes represents and warrants to the Parent that in
transferring any Shares to Parent pursuant to the Offer it will transfer to
Parent all accrued dividend rights and entitlements attaching to the Shares
(whether or not declared, due or owing) including any debts due by the Company
in respect thereof.

 

- 7 -



--------------------------------------------------------------------------------

(b) Solely in connection with the exchange of Shares pursuant to the Offer,
Holder hereby waives any and all rights of pre-emption or first refusal that it
may have with respect to the proposed transfer of any shares in the capital of
the Company to Parent pursuant to the terms of the Offer, or any Shares or other
securities in the share capital of the Company owned by, or issuable to, any
person.

 

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF HOLDER. Holder hereby
represents, warrants and covenants to Parent that Holder (i) is the registered
owner and, as set forth on the signature page, beneficial owner, of the Shares
and options to purchase Ordinary Shares, if any, indicated below Holder’s
signature on the signature page to this Agreement, which at the date of this
Agreement and at all times up until the earlier to occur of (A) one hundred
eighty (180) days following the Closing Date, and (B) the Expiration Date, are,
and will be, free and clear of any liens, claims, options, charges or other
encumbrances, and (ii) is not the registered owner of any shares, options or
other securities in, or convertible into, share capital of the Company, other
than the Shares and the options to purchase Ordinary Shares, if any, indicated
below Holder’s signature on the last page of this Agreement. Holder has the
legal capacity, power and authority to enter into and perform all of Holder’s
obligations under this Agreement (including under the Proxy). This Agreement
(including the Proxy) has been duly and validly executed and delivered by Holder
and constitutes a valid and binding agreement of Holder, enforceable against
Holder in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.

 

7. FURTHER ASSURANCES. Holder shall perform such further acts and execute such
further documents and instruments as may reasonably be required to vest in
Parent the power to carry out and give effect to the provisions of this
Agreement.

 

8. CONSENT AND WAIVER. Holder hereby gives any consents or waivers that are
reasonably required under the terms of this Agreement, pursuant to any rights
Holder may have.

 

9. FIDUCIARY DUTIES. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
in Holder’s capacity as a registered owner of the Shares and, to the extent
applicable, any New Shares, (ii) nothing in this Agreement shall be construed to
limit or affect any action or inaction by Holder, or any officer, partner,
member or employee, as applicable, of Holder, serving on the Company’s Board of
Directors acting in such person’s capacity as a director or fiduciary of the
Company, and (iii) Holder shall have no liability to Parent or any its
affiliates under this Agreement as a result of any action or inaction by Holder,
or any officer, partner, member or employee, as applicable, of Holder, serving
on the Company’s Board of Directors acting in such person’s capacity as a
director or fiduciary of the Company.

 

10. MISCELLANEOUS.

 

(a) AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 10(a)
shall be binding upon the parties and their respective successors and assigns.

 

(b) GOVERNING LAW. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

- 8 -



--------------------------------------------------------------------------------

(c) COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(d) TITLES AND SUBTITLES. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(e) NOTICES. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received (i) when delivered by hand; (ii)
on the day sent by facsimile, provided that the sender has received confirmation
of transmission as of or prior to 5:00 p.m. local time of the recipient, on such
day; (iii) the first Business Day after sent by facsimile (to the extent that
(A) the sender has received confirmation of transmission after 5:00 p.m. local
time of the recipient on the day sent by facsimile, or (B) notice is sent on a
day that is not a Business Day); or (iv) the third Business Day after sent by
registered mail or by courier or express delivery service, in each case to the
address or facsimile number set forth on the signature page to this Agreement
beneath the name of such party, or to such other address or facsimile number as
such party shall have specified in a written notice given to the other party
hereto).

 

(f) SEVERABILITY. If one or more provisions of this Agreement are held to be
invalid or unenforceable under the applicable law of any jurisdiction, the
parties agree to renegotiate such provision in good faith, in order to maintain
the economic position enjoyed by each party as close as possible to that under
the provision rendered unenforceable. In the event that the parties cannot reach
a mutually agreeable and enforceable replacement for such provision, then (i)
such provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be valid and enforceable in accordance with
its terms. Each provision of this Agreement is separable from any other
provisions of this Agreement, and each part of each provision of this Agreement
is severable from every other part of such provision.

 

(g) SPECIFIC PERFORMANCE. Each of the parties hereto recognizes and acknowledges
that a breach of any covenants or agreements contained in this Agreement will
cause Parent to sustain damages for which it would not have an adequate remedy
at law for money damages, and therefore each of the parties hereto agrees that
in the event of any such breach Parent shall be entitled to the remedy of
specific performance of such covenants and agreements and injunctive and other
equitable relief in addition to any other remedy to which they may be entitled,
at law or in equity.

 

(h) DISCLOSURE. Holder hereby agrees to permit Parent and the Company to publish
and disclose in the Registration Statement (including all documents and
schedules filed with the SEC), the Amendment and the Proxy Statement, and in any
press release or other disclosure document in which Parent or the Company
reasonably determines in its good faith judgment that such disclosure is
required by law, including the rules and regulations of the SEC, the Financial
Services and Markets Act 2000 and the Companies Act 1985 (as amended), as
appropriate, in connection with the Offer and any transactions related thereto,
such Holder’s identity and ownership of the Shares and New Shares and the nature
of the commitments, arrangements and undertakings under this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed on the date first
above written.

 

PARENT By:    

Name:

   

Title:

   

Address:

 

Dickie Walker Marine, Inc.

   

1405 South Coast Highway

   

Oceanside, California 92054

Attention:

 

Gerald W. Montiel

Facsimile No.:

 

(760) 450-0386

 

HOLDER

By:    

Print Name:

   

Holder’s Address for Notice:

     

Attention:

   

Facsimile No.:

   

 

Shares owned of record:

     

Beneficially owned shares:

Class of Shares

--------------------------------------------------------------------------------

 

Number

--------------------------------------------------------------------------------

     

Class of Shares

--------------------------------------------------------------------------------

 

Number

--------------------------------------------------------------------------------

Ordinary Shares

          Ordinary Shares     Options to Purchase Ordinary Shares          
Options to Purchase Ordinary Shares    

 

- 10 -



--------------------------------------------------------------------------------

 

CONSENT OF SPOUSE

 

[TO BE EXECUTED WHERE RELEVANT]

 

The undersigned is the spouse of                     , the Holder (as such term
is defined in the Lock-Up Agreement) in the foregoing Lock-Up Agreement dated as
of                     , 2005 (the “LOCK-UP AGREEMENT”) between Dickie Walker
Marine, Inc. and Holder. Capitalized terms used herein and not defined herein
have the meaning set forth in the Lock-Up Agreement.

 

I hereby acknowledge that I have carefully reviewed the Lock-Up Agreement and
such other documents as I have deemed appropriate. I have discussed the contents
of the Lock-Up Agreement, to the extent I felt necessary, with my legal counsel.
I understand fully the transactions described in the Lock-Up Agreement, and I
hereby approve of and consent to all such transactions. I am aware that by the
provisions of the Lock-Up Agreement, my spouse agrees, among other things, to
certain matters related to the control and disposition of Company capital stock.
I hereby agree, on behalf of myself and all persons who may claim on my behalf,
that prior to fulfillment of all of my spouse’s obligations under the Lock-Up
Agreement in accordance with the terms and provisions of the Lock-Up Agreement,
upon any legal separation from or dissolution of my marriage to my present
spouse, or upon the death of my spouse, neither I nor anyone claiming on my
behalf will seek to partition my or my spouse’s community property interest in
the Company capital stock and that in any such event I shall be entitled only to
the value of my interest in such Company capital stock, if any, and that I shall
have no claim or right to the Company capital stock itself.

 

EXECUTED this              day of                     , 2005  

 

- 11 -



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SIGNATORIES TO LOCK-UP AGREEMENTS

 

- 12 -